DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a semiconductor storage device having a third notched portion arranged at a third position in the first edge of the substrate, and a fourth notched portion arranged at a fourth position in the second edge of the substrate, the second conductive cover has a second top plate portion, a third side plate portion, a fourth side plate portion, a third claw portion that is extended from a lower end of the third side plate in a direction intersecting with the second principal surface and that is interlocked with the third notched portion, and a fourth claw portion that is extended from a lower end of the fourth side plate in the direction intersecting with the second principal surface and that is interlocked with the fourth notched portion, the substrate, the first conductive cover, and the second conductive cover each have a shape complying with a form factor, the first notched portion is arranged at the first position in a first outer edge of the shape, the second notched portion is arranged at the second position in a second outer edge of the shape, the third notched portion is arranged at the third position in the first outer edge of 
Regarding claims 23-39, these claims are allowed based on their dependence on the allowable independent claim 22 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800